Citation Nr: 1742858	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-52 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to October 1976.
This matter comes before the Board of Veterans' Appeals (Board) from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to SMC based on the  need for the regular aid and attendance of another person. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities: arteriosclerotic heart disease, rated 60 percent disabling; degenerative arthritis of the low back with scoliosis of the mid thoracic spine with convexity to the right, rated 40 percent disabling; arthritis of the cervical spine, rated 20 percent disabling; an infected right great toenail, rated 10 percent disabling; tinnitus, rated 10 percent disabling; arthritis of the left thumb, rated 10 percent disabling; hemorrhoids, rated noncompensable; gynocomastia with recurrent right nipple discharge, rated noncompensable; and arthritis of the right thumb, rated noncompensable.  His combined disability rating is 90 percent and he is in receipt of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  The evidence is at least evenly balanced as to whether the Veteran requires assistance in accomplishing the activities of daily living and is unable to protect himself from the hazards and dangers of his daily environment on account of his service-connected disabilities.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for SMC based on the need for regular aid and attendance of another person are met.  38 U.S.C.A. §§ 1114 (l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As the Board is granting SMC based on the regular need for the aid and attendance of another person, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).

SMC at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b). 

Pursuant to 38 C.F.R. § 3.350 (b)(3) and (4), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352 (a).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

"Bedridden" is defined as that condition, which, through its essential character, actually requires that a claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 

It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352 (a).

In this case, the Veteran is service-connected for the following disabilities: arteriosclerotic heart disease, rated 60 percent disabling; degenerative arthritis of the low back with scoliosis of the mid thoracic spine with convexity to the right, rated 40 percent disabling; arthritis of the cervical spine, rated 20 percent disabling; an infected right great toenail, rated 10 percent disabling; tinnitus, rated 10 percent disabling; arthritis of the left thumb, rated 10 percent disabling; hemorrhoids, rated noncompensable; gynocomastia with recurrent right nipple discharge, rated noncompensable; and arthritis of the right thumb, rated noncompensable.  His combined disability rating is 90 percent and he is in receipt of a TDIU.

A February 2015 "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance" form (VA Form 21-2680) completed by a physician at Martin Health System indicates that the Veteran was not confined to bed, was able to feed himself, was not legally blind, did not require nursing home care or medication management, and had the ability to manage his own financial affairs.  He was unable to prepare his own meals and required assistance with bathing and tending to other hygiene needs.  Examination revealed that his posture and general appearance were age appropriate and that he was able to use his upper extremities without restrictions.  His lower extremities were impaired in that he experienced peripheral neuropathy and a gait abnormality.  His spine/trunk/neck were restricted due to ruptured discs at L4-5, osteoporosis, senile atrophy, and severe fatigue.  Moreover, he experienced short term memory loss, poor balance, an unsteady gait, and a ruptured disc at S1.  He occasionally required the assistance of another person for locomotion and was driven to and from medical appointments every few weeks by a certified nurse aide.

In a March 2015 letter, certified nurse aide S.M. Hibbs reported that she had known the Veteran for 18 months and had worked with him as a certified nurse aide for 3.5 months.  She performed light housekeeping, washed the Veteran's clothes and bedding, and assisted him with dressing and grooming.  Also, she shopped for his groceries, fixed him 3 meals per day, and drove him to his doctor and dentist appointments in her personal car.  Overall, the Veteran's mobility had become restricted in the lower back and spine and hips area and he frequently treated his pain with Tylenol.

A March 2015 VA addendum note reveals that the Veteran received assistance in bathing more than one part of the body, that he needed to be accompanied on any shopping trips, and that he required assistance with preparing meals and completing laundry and home maintenance tasks.  However, he was generally able to get dressed without assistance (except for assistance with tying shoes), used the bathroom by himself without assistance, moved in and out of bed and chairs without assistance (except for possibly the use of an object, such as a cane or walker, for support), and fed himself without assistance.

A May 2015 VA Form 21-2680 completed by the same physician who completed the February 2015 VA Form 21-2680 reflects that the Veteran's gait was very unsteady and that a certified nurse aide prepared him 3 meals on a daily basis.  He was not confined to bed, was able to feed himself, was not legally blind, did not require nursing home care, and did not require medication management.  He was unable to prepare his own meals because he had never done so before and he required the assistance of a certified nurse aide with bathing and tending to other hygiene needs due to arthritis and gait problems.  Also, the certified nurse aide wrote the Veteran's checks because he experienced severe right thumb arthritis.
Examination revealed that the Veteran's posture and general appearance were age appropriate.  Severe arthritis of both thumbs restricted his ability to button/unbutton clothing and shave and low back pain and stiffness limited his ability to walk, sit, stand, and sleep and impacted his balance and propulsion.  He experienced cervical spine arthritis, short term memory loss, balance problems, and an unsteady gait.  He walked around his yard when weather permitted and he checked the mail on a daily basis.  Moreover, he used a cane and occasionally required the assistance of his certified nurse aide in order to walk one block and his certified nurse aide drove him to and from doctor and dentist appointments every few weeks.

In a July 2015 letter, S.H. Hibbs reported that she had known the Veteran for 23 months and had worked for him for 8 months as a certified nurse aide.  She assisted the Veteran with taking baths and showers, dressing, and grooming (i.e., using buttons, belts, zippers, shoes, and socks).  Also, she performed light housekeeping, washed the Veteran's clothes and bedding, went grocery shopping, fixed the Veteran 3 meals each day, drove him to and from doctor and dentist appointments in her personal car, and wrote his checks in order to pay bills.  The Veteran's mobility had become restricted in the lower back, spine, and hips area and he frequently used Tylenol to treat his pain.

A June 2016 examination report from Rheumatology Services of Florida documents reports of back, neck, and thumb pain which was treated with medication.  Examination revealed muscle spasms and tenderness of the cervical spine and thoracolumbar spine muscles, painful and limited motion of the thoracolumbar spine, and a stable (but abnormal) gait.

The Veteran reported on an August 2016 "Notice of Disagreement" form (VA Form 21-0958) that he had employed a certified nurse aide during the previous 21 months for assistance with his health and safety issues, including bathing, dressing, toileting, and moving around.  He was unable to drive due to his age and the nurse aide drove him to the grocery store, all medical and dental appointments, and all other errands.  Also, he was unable to perform any strenuous activities (e.g., vacuuming, laundry, cleaning, yard work).

The Board acknowledges, at the outset, that the Veteran has not suffered the anatomical loss or loss of use of both feet or one hand and one foot and is not service-connected for blindness in both eyes.  Although there are some non service-connected disabilities that appear to contribute to his functional impairments and his need for assistance (e.g. peripheral neuropathy and osteoporosis), the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected back, cervical spine, and bilateral thumb disabilities are of sufficient severity to require the need for assistance with his activities of daily living (including tending to hygiene and dressing/undressing).  The February and May 2015 VA Forms 21-2680 and the March and July 2015 letters from S.M. Hibbs suggest that such activities/functions are limited by back, neck, and thumb pain and an unsteady gait, among other problems.  

In sum, after considering the competent, credible, and probative lay and medical evidence of record, the Board finds that, collectively, such evidence is approximately evenly balanced on the question of whether the Veteran is so helpless as to be in need of regular aid and attendance of another person because of the manifestations of his service-connected back, cervical spine, and bilateral thumb disabilities.  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  Hence, the criteria for SMC based on the regular need for the aid and attendance of another person are met.  


ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


